DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set, Applicant’s arguments/remarks, and the Declaration Under 37 CFR 1.132, all submitted on April 4, 2022, are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-22 and 24 are pending. Claim 23 is cancelled. Claim 2 is withdrawn. Claims 24 is newly added. Claims 1, 3-22, and 24 are under consideration in this action.

Non-compliant Claim Amendment
	It is noted that the amendment to claims 1, 20, and 21 are not properly noted. In particular, the previous range of organic co-solvent in each of these claims were not indicated with strike throughs. It is noted that the amendment to claims 1, 20, and 21, in particular, the concentration range of organic co-solvent, is being treated as deleting the previous range and adding the new range. 

Priority
Claims 4, 6-8, 10, 12, 13, 21, and 22 do not have priority to (1) U.S. Patent Application No. 14/775,865 (now U.S. Patent No. 10,383,330); (2) PCT/US 2014/025752; and (3) U.S. Provisional Application No. 61/794,661 because the parent applications do not provide support for the following limitations:
Claim 4: Streptococcus mutans and Actinomyces oris 
Claim 6: the limitation of both the thymol active component and the additional active components being present at a concentration of about 0.005% to about 1% by weight of the emulsion 
Claim 7: the limitations of wherein the additional co-solvent is polyethylene glycol, propylene glycol, or poloxamer, and wherein each of the co-solvents are present at a concentration of 0.01-2% by weight of the emulsion
Claim 8: depends from claim 7, thus incorporating the limitations of claim 7
Claim 10: the further incorporation of a zinc compound
Claim 12: the further inclusion of a humectant
Claim 13: the further inclusion of an artificial or natural sweetener
Claim 21: the inclusion of a viscosity enhancer in an amount of 0.005% to 0.5% by weight
Claims 22: depends from claim 7, thus incorporating the limitations of claim 21. Furthermore, guar gum, carrageenan, carbomer, fenugreek gum, and myristyl myristate appear to be first mentioned in the instant application.
As such, claims 4, 6-8, 10, 12, 13, and 22 are not granted benefit of the following continuation parent applications, because of the lack of support delineated herein above: (1) U.S. Patent Application No. 14/775,865 (now U.S. Patent No. 10,383,330); (2) PCT/US 2014/025752; and (3) U.S. Provisional Application No. 61/794,661.  The effective filing date of claims 4, 6-8, 10, 12, 13, 21, and 22 of the instant application is July 3, 2019.

Claim Objections
Claims 9-11 are objected to because of the following informalities: the phrase “any one of” in line one of each claim should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 17, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the antimicrobial formulation of claim 1" in the preamble.  There is insufficient antecedent basis for this limitation in the claim as the preamble of claim 1 is “a non-irritating antimicrobial emulsion”. 
Claims 15 and 16 recite the limitation "the antibacterial emulsion" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim as there is no previous mention of an antibacterial emulsion. It is noted that previous mentions are antimicrobial emulsions.
The claims are directed to a product, an antimicrobial emulsion, but claim 16 recites that “the antibacterial emulsion is implemented in a liquid form” implying a method step for using this product. Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.
	If the claim is intended to mean that the antibacterial emulsion is in liquid form, Examiner kindly suggests amending the claim to state that the antibacterial emulsion is in liquid form. 
	With regards to claim 24, the limitation “short chain alcohol” is indefinite because the term “short” is a subjective term that does not appear to be defined in the instant specification. Because there is no objective definition of “short,” it is unclear what length chains are and are not considered to be “short.” Although the instant specification appears to exemplify methanol, ethanol, and butanol, as short chain alcohols, the list appears to be only exemplary and non-exhaustive. Thus, it is unclear if, for example pentanol and hexanol would also be considered “short chain alcohols” or if the term only encompasses up to C4 alcohols.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6, which depends from claim 1, recites that the concentration range for the total amount of thymol active component and additional active components is from about 0.005-1% by weight of the emulsion. Claim 1, however, recites the lowest end point for the thymol active component is 0.02% by weight of the emulsion. Thus, claim 6’s range of between 0.005% up to 0.02% by weight widens the scope of claim 1. Thus, claim 6 fails to further limit the subject matter of the claim upon which it depends as it widens the scope of claim 1.
Claim 24 depends from claim 1 and recites a Markush group for the organic co-solvent. Claim 1, however recites that the organic co-solvent is “selected from the group consisting of ethanol, glycols, and carboxylic acid.” Claim 24 widens the scope of claim 1 because claim 24 recites organic co-solvents that are not encompassed by the Markush group recited in claim 1 for the organic co-solvent. Thus, claim 24 fails to further limit the subject matter of the claim upon which it depends as it widens the scope of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-8, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 2016/0007594; of record) and Malchesky et al. (Malchesky) (US 2017/0055523 A1; published Mar. 2, 2007).  
Applicant claims a non-irritating antimicrobial emulsion comprising: 
a thymol active component present in a concentration of 0.02% to 1% by weight; 
optionally one or more additional active components selected from the group consisting of limonene…and geraniol; 
a non-ionic or anionic surfactant; wherein the weight ratio of the total active components to the non-ionic surfactant or the anionic surfactant is from 10:1 to 1:1 by weight of the emulsion and the total surfactant content is between 0.0015% to 0.1% by weight of the emulsion; 
an organic co-solvent selected from the group consisting of ethanol, glycols, and carboxylic acid, wherein the co-solvent is present at a concentration greater than 0% and less than 5% by weight; and
water, wherein the emulsion has a mean emulsion droplet size from 25 nm to about 3000 nm.
Li et al. disclose in Table 1, Example 1 antimicrobial nanoemulsions comprising thymol 0.063% (thymol); polysorbate 20-0.0063% (surfactant, polysorbate 20, between 0.0015% to 0.1%); ethanol 1% (co-solvent between 0.01%-2%), and water. The weight ratio of thymol to polysorbate 20 is 10:1. Li et al. disclose in Example 2 antimicrobial nanoemulsions comprising thymol-0.063% (thymol); sodium laureth sulfate-0.0063% (surfactant, sodium lauryl sulfate, between 0.0015% to 0.1%); ethanol-1% (co-solvent between 0.01%-2%) and water. The weight ratio of thymol to sodium laureth sulfate is 10:1. Li et al. teach the compositions of the example formulations include a ratio of surfactant to active as listed in Tables 2-5. In some embodiments the formulations include ethanol as a co-solvent. The results are shown in which the emulsions are diluted to give a concentration of active component of 0.063% (pages 6-7 paragraph 64). For ID#1 Thymol is the active, Polysorbate 20 is the surfactant. The ratio of surfactant to active is 1:2 and the average particle size is 616 nm (page 7, Table 2).
Li et al. teach the surfactant is present at a concentration of about 0.0015% to about 0.1% by weight (Li claim 13).
Although the one or more additional active components are optional in the instant invention, Li et al. teach the active component is selected from methanol, eugenol, carvacrol, limonene, geraniol, and citral (paragraph 9).
Regarding claim 4, Li et al. teach the antimicrobial formulation is effective against microorganisms selected from the group consisting of Escherichia coli and Candida albicans (paragraph 27; Li claim 2).
Regarding claim 6, Li et al. teach the active component is present at a concentration of about 0.005% to about 40%, by weight (page 10, claim 10); the active component is present at a concentration of about 0.02% to about 1% by weight (paragraph 12; Li claim 9).
Regarding claim 7, Li et al. teach that the co-solvent may be an organic solvent, including, for example, ethanol, methanol, acetone, dimethyl sulfoxide, ether, carboxylic acids, and the like, and combinations thereof. A co-solvent can help stabilize the emulsion. A formulation for an end-user product can advantageously have a concentration of the co-solvent at less than about 5% by weight. In some embodiments, a formulation can have a co-solvent at a concentration between about 0.25-1% by weight (para.0057). 
With regards to the combination of co-solvents, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, each of the aforementioned disclosed organic solvents are used for the same purpose, co-solvent, which can help stabilize the emulsion.
With regards to the amount of each co-solvent, as discussed above, Li et al. teach that a combination of co-solvents may be used, the co-solvent can help stabilize the emulsion, and that the formulation for an end-user product can advantageously have a concentration of the co-solvent at less than about 5% by weight. In light of these disclosures, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of each co-solvent so that the total is within the Li et al.’s disclosed end-user product range and so that the emulsion has the optimal stability. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Regarding claim 8, Li et al. teach the antimicrobial formulation is delivered in an emulsion form (Li claim 19) and is a self-assembling emulsion (paragraph 61; Li claim 20).
Regarding claims 21, Li et al. teach an antimicrobial formulation comprising: an effective amount of an active component selected from the group consisting of a monoterpenoid and a polyphenol; a non-ionic or anionic surfactant; an organic co-solvent; and water, wherein the formulation is an emulsion having a mean emulsion droplet size from about 25 nm to about 3000 nm (Li claim 1). Li et al. teach in Table 1, Example 1 a nanoemulsion comprising thymol, polysorbate 20, ethanol, and water. Example 2 is a nanoemulsion comprising thymol, sodium laureth sulfate; ethanol, and water (paragraph 63, Table 1). Li et al. teach the weight ratio of the active component to surfactant is between 1:5 and 30:1 (paragraph 32). The weight ratio of 10:1 to 1:1, as claimed, is within the range of 1:5 and 30:1 taught by Li et al. 
Regarding claims 22, Li et al. teach the formulation is incorporated into a hydrocolloid suspension (a gel system and/or a paste system). Li et al. teach the hydrocolloid suspension includes polysaccharides such as xanthan gum (paragraph 56).

Li et al. does not appear to explicitly disclose wherein the viscosity enhancer is present in an amount of 0.005-0.5% by weight. Malchesky et al. is relied upon for this disclosure. The teachings of Malchesky et al. are set forth herein below.

	Malchesky et al. disclose antimicrobial emulsions which are stable and have a long shelf life (abstract). The emulsion may include thickeners such as polysaccharides, carbomers, and vegetable gums to achieve the desired thickened emulsion (para.0061). Malchesky et al. exemplifies a composition comprising 0.3% by weight of thickener (carbomer) (para.0224).

As discussed above, Li et al. disclose the inclusion of polysaccharides such as xanthan gum into their antimicrobial emulsion formulations. In light of Malchesky’s disclosure that antimicrobial emulsions are known to use polysaccharides as thickening agents in an amount of 0.3% by weight, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Li et al. and Malchesky et al. and use Li et al.’s polysaccharides, such as xanthan gum, as thickening agents for Li et al’s antimicrobial formulations, and try including the thickening agent in an amount of about 0.3% by weight. Further, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of the thickening agent in order to obtain the desired thickness and feel of the antimicrobial composition. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Li et al. discloses that their antimicrobial compositions may include polysaccharides, which are known to be used as thickening agents in antimicrobial compositions (Malchesky), and Malchesky et al. discloses an amount that is known to be suitable for use in antimicrobial compositions.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 2016/0007594; of record) and Chaudhari et al. (US 5,817,295; of record).
	Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims the inclusion of a zinc compound from those recited in claim 10.
	Applicant further claims the inclusion of a humectant from those recited in claim 12.
	Applicant further claims the inclusion of an artificial or natural sweetener.


The teachings of Li et al. are set forth above and incorporated herein.

Li et al. do not specifically disclose the emulsion further comprises a zinc compound, as claimed in claim 10, further comprises a humectant, as claimed in claim 12 or further comprises an artificial or natural sweetener, as claimed in claim 13. Chaudhari et al. is relied upon for these disclosures. The teachings of Chaudhari et al. are set forth herein below.

Chaudhari et al. teach mouthwash compositions surprisingly and unexpectedly provide the aforementioned functions without the presence of alcohol through the use of a two-part blend of non-ionic and ionic surfactants and a unique mixture of flavor oils which combine to provide cooling and refreshing sensory notes while taste-masking the bitter, astringent taste of the antimicrobial actives (col. 3, lines 28-35).
Chaudhari et al. teach the antimicrobial efficacy of the mouthwash compositions is attributed to the presence of what are known as essential oils, i.e., minor amounts of thymol or eucalyptol, menthol, eugenol and methyl salicylate (col. 3, lines 39-42). Thymol, or in its place eucalyptol, is incorporated into the formulations of the present invention in amounts of from about 0.001% w/v to about 0.08% w/v and preferably in an amount of about 0.02% w/v (col. 3, lines 59-62). Chaudhari et al. teach the surface active agents include non-ionic surfactants and a second ionic surfactant, sodium lauryl sulfate (col. 4, lines 6-46). Chaudhari et al. teach buffer systems are then necessary to control the pH of the composition at optimal levels. This is accomplished generally through the addition of a weak acid and its salt or a weak base and its salt. Useful systems have been found to be sodium benzoate and benzoic acid in amounts of from approximately 0.01% to about 2.0% w/v (col. 5, lines 13-21).
Regarding claim 10, Chaudhari et al. teach other ingredients known and used in the art include zinc chloride which is added as an astringent for a “disinfecting cleaning” feeling (col. 5, lines 41-44).
Regarding claim 12, Chaudhari et al. teach other ingredients known and used in the art include a humectant, such as polyethylene glycol may be added as an additional solubilizer for the flavor oils and also provide texture to the composition (col. 5, lines 28-31).
Regarding claim 13, Chaudhari et al. teach one or more flavor oils are added to the composition to provide a pleasant tasting mouthwash and also serves to taste mask the bitter tasting essential oils actives (col. 4, lines 47-56).

It would have been obvious to one skilled in the art at the time the invention was made to further combine the teachings of Li et al. with Chaudhari et al. and use a zinc compound, such as zinc chloride, in the composition of Li et al. Li et al. teach an antimicrobial formulation comprising: an effective amount of an active component selected from the group consisting of a monoterpenoid and a polyphenol (thymol); a non-ionic or anionic surfactant; an organic co-solvent; and water, wherein the formulation is an emulsion having a mean emulsion droplet size from about 25 nm to about 3000 nm. One of ordinary skill in the art would have been motivated to add a zinc compound in the composition because zinc is known to have antimicrobial properties, as evidenced by Chaudhari et al. Chaudhari et al. teach the addition of zinc chloride is added as an astringent for a disinfecting cleaning feeling. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional antimicrobial actives set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to add zinc chloride to the antimicrobial emulsion taught by Li et al. with a reasonable expectation of success.
It would have been obvious to one skilled in the art at the time the invention was made to combine the teachings of Li et al. and Chaudhari et al. and add a humectant to the composition taught by Li et al. Li et al. teach an antimicrobial formulation comprising: an effective amount of an active component selected from the group consisting of a monoterpenoid and a polyphenol (thymol); a non-ionic or anionic surfactant; an organic co-solvent; and water, wherein the formulation is an emulsion having a mean emulsion droplet size from about 25 nm to about 3000 nm. One of ordinary skill in the art would have been motivated to add ingredients that are known to be used in antimicrobial compositions, including humectants, such as polyethylene glycol. Based on the teachings of Chaudhari et al. humectants solubilize the flavor oils and provide texture to the composition. Therefore, one of ordinary skill in the art would have been motivated to use a humectant, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art at the time the invention was made to combine the teachings of Li et al. and Chaudhari et al. and add an artificial or natural sweetener to the composition taught by Li et al. Li et al. teach an antimicrobial formulation comprising: an effective amount of an active component selected from the group consisting of a monoterpenoid and a polyphenol (thymol); a non-ionic or anionic surfactant; an organic co-solvent; and water, wherein the formulation is an emulsion having a mean emulsion droplet size from about 25 nm to about 3000 nm. One of ordinary skill in the art would have been motivated to add a sweetener to the compositions to mask the taste to thymol, as evidenced by the teachings of Chaudhari et al. Chaudhari et al. teach one or more flavor oils are added to the composition to provide a pleasant tasting mouthwash and also serves to taste mask the bitter tasting essential oils actives. Therefore, one of ordinary skill would have found it obvious to add sweeteners, such as flavor oils, to taste mask the bitter tasting essential oil actives, such as thymol, with a reasonable expectation of success. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that the Li et al. reference is not a prior art reference.
With regards to Applicant’s argument (1), the traversal argument is not found persuasive. For the reasons set forth above, the effective filing date of claims 4, 6-8, 10, 12, 13, 21, and 22 of the instant application is July 3, 2019. Thus, the Li et al. reference, which has a publication date of Jan. 14, 2016, is a prior art reference for claims 4, 6-8, 10, 12, 13, 21, and 22.

Claims 1, 3-7, 9, 11, 15-20, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockel (US 6,585,961 B1; published July 1, 2003) and Rout et al. (Rout) (WO 2012/076295 A1; published June 14, 2012).
Applicant claims a non-irritating antimicrobial emulsion comprising: 
a thymol active component present in a concentration of 0.02% to 1% by weight; 
optionally one or more additional active components selected from the group consisting of limonene…and geraniol; 
a non-ionic or anionic surfactant; wherein the weight ratio of the total active components to the non-ionic surfactant or the anionic surfactant is from 10:1 to 1:1 by weight of the emulsion and the total surfactant content is between 0.0015% to 0.1% by weight of the emulsion; 
an organic co-solvent selected from the group consisting of ethanol, glycols, and carboxylic acid, wherein the co-solvent is present at a concentration greater than 0% and less than 5% by weight; and
water, wherein the emulsion has a mean emulsion droplet size from 25 nm to about 3000 nm.

Regarding Claims 1, 3, 6, 16, 20, 24, Stockel discloses aqueous (i.e. includes water) antimicrobial compositions comprising (a) from about 0.02 to about 2.00 weight percent of antimicrobial essential oils; and (b) from about 0.75 to about 2.25 weight percent of a surfactant or combination of surfactants having a hydrophilic-lipophilic balance of about 16 or higher, wherein an essentially clear solution is formed containing the essential oils in the form of micelles having a particle size of about 0.05 microns or less (500 nm or less) (Stockel claim 1).
Stockel discloses that an important criterion of this invention is to use a surfactant or surfactants which will form a transparent or semitransparent emulsion. Stockel disclose that the ability to form a small particle (500 nm or less) micelle containing a relatively water insoluble biocide essential oil is a major advantage in improving its efficacy in killing bacteria found in the mouth and other areas. The transparent appearance is of an aesthetic nature for the consumer (col.4, ln.35-48; col.5, ln.45-48).
In an embodiment, the surfactant is an anionic surfactant. Among the suitable anionic surfactants include sodium dodecyl sulfate (sodium lauryl sulfate) (col.6, ln.1-20; Stockel claim 16-17).
The antimicrobial essential oils consist of the following: (a) thymol from about 0.005 to about 0.600 weight %, (b) eucalyptol from about 0.005 to about 0.200 weight %, (c) menthol from about 0.005 to about 0.200 weight %, and (d) methyl salicylate from about 0.005 to about 0.300 weight % (Stockel claim 2) (reading on wherein the thymol and additional active components are present at a concentration of about 0.02-1.3 weight %).
The composition may further include selective organic acids to enhance the overall efficacy. Among the suitable organic acids include sodium benzoate and hydroxy carboxylic acids, such as lactic acid and benzoic acid, which are known to enhance the removal of plaque and enhance biofilm removal (col.4, ln.60 to col.5, ln.2; Stockel claims 9-10). The organic acids have to varying degrees, antimicrobial activity. They also function as pH buffering agents, if needed (col.5, ln.3-5). The organic acids may be present in an amount ranging from 0.2-2 wt.% (col.5, ln.9).
Regarding Claim 4, the composition is shown to be effective against S. mutans and C. Albicans (col.7, ln.1-33).
Regarding Claim 5, Stockel demonstrates that the compositions can kill all of S. mutans and C. albicans ranging from under 30 seconds to under 90 seconds (col.7, Table II).
Regarding Claim 7, Stockel discloses that commercial mouthwash products marketed for reduction of bacteria and prevention of plaque build-up is known to contain up to 26.9% ethanol. Where required or desired, it is possible to have a no alcohol product, a low alcohol product (~5-15%) or a high alcohol product (up to 26.9%) (col.3, ln.19-37). In an embodiment, ethanol may be present in an amount from about 2-20 volume %  in the antimicrobial essential oil solution (Stockel claims 5-6).
Regarding Claim 9, Stockel discloses the inclusion of menthol, which is known in the art as a fragrance agent (Stockel claim 2).
Regarding Claim 11, the compositions may further include chelating compounds. Chelators are widely used as preservative agetns in may OTC formulations. At the cellular level, the chelator sequesters divalent cations that are important for cell survival, such as calcium, from the lipid bilayer and from the cell interior, ultimately resulting in the death of the cell. Examples of suitable chelators include EDTA (col.5, ln.10-30). 
Regarding Claims 15, 16, 18, 19, the compositions are an effective antimicrobial and plaque removal oral rinse (reading on a liquid composition). Other uses are also contemplated such as a topical solution to kill microbes and remove biofilm from medical and dental equipment and tubing (col.1, ln.8-14). Stockel discloses that their antimicrobial compositions are for topical or oral administration (Stockel claim 1). Thus, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to administer the composition as an oral rinse to the oral mucosa (reading on contacting biologic tissue) to reduce microorganisms and plaque in the mouth. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Stockel explicitly discloses that the compositions are an effective oral rinse and are for oral or topical administration.

Stockel does not appear to explicitly disclose (i) wherein the total surfactant content is between 0.0015% to 0.1% by weight of the emulsion. Rout is relied upon for this disclosure. The teachings of Rout are set forth herein below.

Rout discloses a transparent/translucent liquid microemulsion antimicrobial mouthwash composition that is substantially free of lower molecular weight alcohol (title; abstract; p.1, ln.4-6). The composition is especially effective in killing S. mutans, a bacteria responsible for diseases in oral cavity (abstract).
The microemulsion composition comprises: (i) 0.05-10% of an antimicrobial active (e.g., essential oils); (ii) 0.05-10% of a cationic or anionic surfactant; (iii) 0.01-50% of an electrolyte; and (iv) 50-99.9% water (p.3, ln.12-23).
With regards to the antimicrobial actives component, Rout discloses that among the most preferred antimicrobial actives include thymol, eugenol, and limonene. Thymol is disclosed as an especially preferred antimicrobial active for the composition (p.7, ln.15-23).
Rout discloses that the microemulsion composition is preferably transparent. This format of the composition is especially preferred since the transparent form makes for an appealing visual impact on consumers. In a preferred aspect, the dispersed phase droplets in the microemulsion are in the size range of 6 to 125 nm (p.5, ln.7-12).
The composition is used for disinfecting the oral mucosa (reading on a surface disinfectant) (p.3, ln.29-32). Rout discloses a method of disinfecting (i.e. reducing viable microorganisms) the oral mucosa comprising the steps of rinsing the mouth/oral mucosa with the composition (i.e. contacting an object with an effective amount of the antimicrobial emulsion, wherein the object if biologic tissue) (p.3, ln.29-32).

As discussed above, Stockel discloses that an important criterion of their invention is to use a surfactant (e.g., anionic surfactant) which will form a transparent or semitransparent emulsion. Stockel disclose that the ability to form a small particle (500 nm or less) micelle containing a relatively water insoluble biocide essential oil is a major advantage in improving its efficacy in killing bacteria found in the mouth and other areas. The transparent appearance is of an aesthetic nature for the consumer. With regards to the amount of surfactant for Stockel’s composition, as discussed above, Rout discloses that transparent liquid microemulsions (droplets in the size range of less 6-125 nm) may be formed using anionic surfactants in an amount as low as about 0.05%. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Stockel and Rout and engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, one of ordinary skill in the art would have found it prima facie obvious to try as low as Rout’s disclose amount and engage in routine experimentation to obtain the desired droplet size and transparency of the final composition to arrive at the desired appearance. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Stockel and Rout are directed to antimicrobial formulations and have the objective of providing small droplet sizes (e.g., 500 nm or less) in order to form a transparent emulsion.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockel (US 6,585,961 B1; published July 1, 2003) and Rout et al. (Rout) (WO 2012/076295 A1; published June 14, 2012) as applied to claims 1, 3-7, 9, 11, 15-20, and 24 set forth above, further in view of Morgan et al. (Morgan) (US 2004/0156796 A1; published Aug. 12, 2004).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the formulation further comprises a spore germinating agent.
Applicant further claims wherein the antibacterial emulsion is incorporated into a hydrocolloid suspension.

The teachings of Stockel and Rout, and the motivation for their combination as they apply to claims 1, 3-7, 9, 11, 15-20, and 24 are set forth above and incorporated herein.

The combined teachings of Stockel and Rout do not appear to explicitly disclose (i) the inclusion of a spore germinating agent as recited in claim 14; or (ii) wherein the antibacterial emulsion is incorporated into a hydrocolloid suspension as recited in claim 17. Morgan is relied upon for this disclosure. The teachings of Morgan are set forth herein below.

Morgan discloses oral care compositions for enhancing oral hygiene, and more particularly, to enzyme containing oral compositions having enhanced stability and antiplaque effectiveness (abstract; para.0001). Morgan discloses it is known to incorporated enzymes such as proteases in oral compositions, which enzymes disrupt or interfere with plaque formation and bacterial adhesion to tooth surfaces (para.0003). Morgan discloses that tannase enzyme can be beneficial in facilitating the breakdown of extrinsic stain, and lysozyme can exhibit antibacterial properties by facilitating the hydrolysis of bacterial cell walls (para.0016-0017). 
Morgan further discloses that oral compositions for enhancing oral hygiene are known to be in the form of toothpastes, gels, and mouthwashes, which are designed to loosen and remove plaque in conjunction with a regular toothbrushing regimen, and it is known in the art to incorporate antimicrobial agents in oral compositions wherein these agents destroy or inhibit oral bacteria (para.0001-0003). 

With regards to Claim 14, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Stockel and Rout with the teachings of Morgan and further include Morgan’s enzyme(s) into the antimicrobial composition of the combined teachings of Stockel and Rout. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of the enzymes, such as facilitating the breakdown of extrinsic stains and facilitating the hydrolysis of bacterial cell walls, thus providing another mechanism of action for controlling microbes in the oral mucosa. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Morgan discloses that enzymes are known to be incorporated into oral compositions. The instant Specification discloses that enzymes read on spore germinating agents (P.G. Pub., para.0067).
With regards to Claim 17, as discussed above, Morgan discloses that oral care compositions for enhancing oral hygiene are not only known to be in the form of mouthwashes, but also toothpastes and gels, and such products are known to incorporated antimicrobial agents that destroy and inhibit oral bacteria. One of ordinary skill in the art would have found it prima facie obvious at the time the instant invention to was made to further combine the teachings of Stockel and Rout with the teachings of Morgan, and incorporate the antimicrobial composition of the combined teachings of Stockel and Rout into oral hygiene products such as toothpastes and gels (hydrocolloid suspensions). One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of improved antibacterial efficacy. As discussed above, Stockel discloses that a major advantage of the compositions having a small particle micelle containing a relatively water insoluble biocide essential oil is a major advantage in improving its efficacy in killing bacteria found in the mouth and other areas. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the antimicrobial composition of the combined teachings of Stockel and Rout is known to be used as an oral hygiene product, and Morgan discloses that toothpastes and gels are known to incorporate antimicrobial agents.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are moot with regards to the new rejections set forth above as they cite new combinations of references that were not presented in the previous office action.

Conclusion
Claims 1, 3-22, and 24 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA A SHIN/Primary Examiner, Art Unit 1616